 


109 HR 1550 IH: Indian Ocean Tsunami Relief, Recovery, and Reconstruction Act of 2005
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1550 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Hyde (for himself, Mr. Lantos, and Mr. Menendez) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To authorize assistance for the relief of victims of the Indian Ocean tsunami and for the recovery and reconstruction of tsunami-affected countries. 
 
 
1.Short title; table of contents; definitions 
(a)Short titleThis Act may be cited as the Indian Ocean Tsunami Relief, Recovery, and Reconstruction Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents; definitions 
Sec. 2. Findings 
Sec. 3. Declarations of policy 
Sec. 4. Purposes 
Title I—Assistance for relief, recovery, and reconstruction of people and countries affected by the Indian Ocean tsunami  
Sec. 101. Assistance for urgent humanitarian needs 
Sec. 102. Assistance for medium- and long-term recovery and reconstruction 
Sec. 103. Assistance for orphans and unaccompanied children 
Sec. 104. Voluntary contribution to Interpol for disaster victim identification efforts 
Sec. 105. Activities of the Overseas Private Investment Corporation 
Sec. 106. Assistance for effective public warning systems in foreign countries 
Sec. 107. Replenishment of funds expended for assistance in the immediate aftermath of the Indian Ocean tsunami 
Title II—General provisions 
Sec. 201. Coordination of assistance 
Sec. 202. Implementation of assistance 
Sec. 203. Monitoring of assistance 
Sec. 204. Relationship to other authorities 
Sec. 205. Report 
Sec. 206. Authorization of appropriations  
(c)DefinitionsIn this Act: 
(1)All-hazard eventThe term all-hazard event means an emergency or disaster resulting from— 
(A)a natural disaster; or 
(B)an accident or intentional or negligent act that causes widespread damage or harm. 
(2)ChildrenThe term children means persons who have not attained the age of 18. 
(3)Effective public warningThe term effective public warning means practical, comprehensible, and timely information given to all individuals threatened by an all-hazard event sufficient to enable them to act to protect their safety and well-being in a timely manner. 
(4)Indian ocean tsunami; tsunamiThe term Indian Ocean tsunami or tsunami means the tsunami that resulted from the earthquake that occurred off the west coast of northern Sumatra, Indonesia, on December 26, 2004.  
(5)OrphanThe term orphan means a child deprived by death of one or both parents. 
(6)Unaccompanied childrenThe term unaccompanied children means children separated from their family. 
2.FindingsCongress finds the following: 
(1)On December 26, 2004, a powerful earthquake measuring 9.0 on the Richter Scale occurred off the west coast of northern Sumatra, Indonesia, triggering a tsunami that struck countries throughout South and Southeast Asia, as well as the coast of East Africa. 
(2)The Indian Ocean tsunami caused death and destruction on a massive scale, with more than 200,000 people killed, more than 120,000 people missing, and displacing more than 1,000,000 people. 
(3)The earthquake and tsunami affected more than 3,000,000 people in more than 11 countries many of whom now lack basic survival requirements and the risk of numerous additional deaths due to shortages of clean water, adequate shelter, food, sanitation, and basic healthcare remains. 
(4)An estimated one-third of those individuals killed or affected by the Indian Ocean tsunami are children. 
(5)Orphans and unaccompanied children are particularly vulnerable to disease, hunger, and exploitation. 
(6)United States relief agencies and the United States military responded with immediate and significant emergency assistance that saved countless lives and provided relief to many individuals in great need in the aftermath of the Indian Ocean tsunami. 
(7)Unprecedented levels of private United States donations to private relief organizations, at least $1,000,000,000 to date, demonstrate the tremendous generosity of the American people. 
(8)The United States and the international community have to date pledged an estimated $6,400,000,000 in emergency and medium- and long-term reconstruction assistance for countries affected by the Indian Ocean tsunami. 
(9)Numerous international nongovernmental organizations have contributed greatly to the humanitarian response by providing relief to the millions who survived the Indian Ocean tsunami. 
(10)Some national governments, municipal governments, and local communities in the Indian Ocean region require assistance to provide basic services for their citizens, including for orphans and unaccompanied children. 
(11)A number of organizations, including the United Nations Children’s Fund (UNICEF), Save the Children, World Vision, the International Committee of the Red Cross, and other organizations, are leading the effort to reunify children with their families, provide protection against traffickers, and provide food, shelter, education, counseling, and many other vital services. 
(12)The International Early Warning Program identified the following four elements of effective early warning systems: 
(A)Prior knowledge of the risks faced by communities. 
(B)Technical monitoring of hazards. 
(C)Getting understandable warnings to those at risk. 
(D)Knowledge and preparedness of how to act by those threatened by disasters. 
3.Declarations of policyCongress makes the following declarations of policy: 
(1)The large-scale destruction and loss of life caused by the Indian Ocean tsunami requires a robust and appropriate humanitarian response by the United States to assist and promote the relief and recovery of individuals and communities affected by the Indian Ocean tsunami. 
(2)The United States is committed to providing assistance for the medium- and long-term relief of victims of the Indian Ocean tsunami and for the recovery and reconstruction of communities in countries affected by the tsunami. 
(3)The United States is committed to working with international partners, including the United Nations, donor countries, international financial institutions, and international and indigenous nongovernmental organizations to assist in the medium- and long-term recovery and reconstruction of those communities in countries affected by the tsunami. 
(4)The United States is committed to working with host governments, municipal governments, local communities, and local civil society organizations, in implementing immediate humanitarian assistance and medium- and long-term recovery and reconstruction assistance to ensure that priority needs are met. 
(5)In areas of civil conflict, it shall be the policy of the United States to utilize civilian international and indigenous humanitarian relief organizations to the greatest extent possible in the direct implementation of disaster relief. Such policy requires the Government of the United States to urge the respective national governments to engage all relevant conflict parties to create an environment which promotes the safe and unimpeded access to the disaster region. 
(6)It shall be the policy of the United States in civil conflict areas to prioritize its humanitarian assistance to the greatest extent possible toward the most vulnerable groups, including children, women, and persons with disabilities. Women and children in particular are at the greatest risk of being trafficked into extremely abusive situations, and frequently are forced to become combatants in a civil conflict.  
4.PurposesThe purposes of this Act are— 
(1)to provide assistance for the urgent humanitarian needs of the people and communities in countries affected by the Indian Ocean tsunami; 
(2)to provide assistance for the medium- and long-term recovery and reconstruction needs of the people and communities in countries affected by the Indian Ocean tsunami; 
(3)to provide assistance to children who are orphaned or currently unaccompanied as a result of the Indian Ocean tsunami; 
(4)to provide assistance for regional and international programs to develop and establish effective public warning systems in foreign countries in order to respond to all-hazard events; and 
(5)to replenish United States Government funds that were expended to provide assistance in the immediate aftermath of the Indian Ocean tsunami so as to render such funds available for future foreign assistance objectives of the United States.  
IAssistance for relief, recovery, and reconstruction of people and countries affected by the Indian Ocean tsunami  
101.Assistance for urgent humanitarian needs 
(a)AuthorizationIn accordance with the provisions of section 491 of the Foreign Assistance Act of 1961 (22 U.S.C. 2292), the President is authorized to provide assistance, on such terms and conditions as the President may determine, to meet the urgent humanitarian needs of the people and communities in countries affected by the Indian Ocean tsunami. 
(b)Activities supportedAssistance provided under subsection (a) shall, to the maximum extent practicable, be used to provide— 
(1)emergency food, shelter, and medical assistance; 
(2)clean drinking water and sanitation; 
(3)preventative health care, including childhood vaccination, therapeutic feeding, maternal child health services, psychosocial services, and infectious diseases surveillance and treatment; 
(4)family tracing and reunification services; and 
(5)support for the recovery of economic livelihoods of families. 
102.Assistance for medium- and long-term recovery and reconstruction 
(a)AuthorizationIn accordance with the provisions of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), the President is authorized to provide assistance, on such terms and conditions as the President may determine, to meet the medium- and long-term recovery and reconstruction needs of the people and communities in countries affected by the Indian Ocean tsunami. 
(b)Activities supportedAssistance provided under subsection (a) shall, to the maximum extent practicable, be used to carry out the following activities: 
(1)Rebuilding health clinics, hospitals, and other health infrastructure.  
(2)Providing training and capacity-building assistance, with a particular emphasis on training and assistance for women and children. 
(3)Restoring and rehabilitating water and sanitation services, including disease control services. 
(4)Providing care and support to orphans and unaccompanied children. 
(5)Rebuilding and re-equipping schools, community centers, and other social and educational facilities. 
(6)Providing training and capacity-building assistance to educators and administrators, with a particular emphasis on training and assistance for women.  
(7)Rebuilding the transportation infrastructure. 
(8)Reconstructing the rural and urban infrastructure, with a particular emphasis on the reconstruction of roads and bridges. 
(9)Rebuilding and restoring the agricultural infrastructure and productivity. 
(10)Promoting efforts to restore economic livelihoods supports, such as microenterprise and microfinance programs. 
(11)Promoting environmental management. 
(12)Improving disaster preparedness and management systems. 
(13)Improving anti-corruption and transparency mechanisms. 
(c)Targeting of assistanceIn light of the unprecedented levels of private donations to relief organizations in response to the Indian Ocean tsunami, and in order to increase efficiency, avoid duplication, and coordinate the division of labor among assistance providers, the President should, to the maximum extent practicable— 
(1)direct United States assistance under this section to activities and sectors that can provide a comparative advantage over privately-funded assistance, including such sectors as physical infrastructure and private sector recovery; and 
(2)design the delivery of United States assistance under this section to make a significant improvement in the performance and the long-term sustainability in the damaged sector targeted for assistance.  
103.Assistance for orphans and unaccompanied children 
(a)AuthorizationThe President shall provide assistance to children who are orphaned or currently unaccompanied as a result of the Indian Ocean tsunami. 
(b)Activities supportedAssistance provided under subsection (a) should include programs to— 
(1)identify and register unaccompanied children and reunify them with their immediate families, or extended families, when necessary; 
(2)provide immediate care and counseling for orphans and unaccompanied children during the identification and reunification process;  
(3)create mechanisms to protect against child trafficking, sexual abuse, and attempts to forcibly recruit children into militias; and 
(4)provide for the long-term needs of children not reunified with immediate family.  
(c)Administrative provisionsIn carrying out any programs under the terms of this section, the President shall— 
(1)provide funds for projects to United States nongovernmental organizations, multilateral institutions, and international and indigenous nongovernmental organizations with expertise in caring for orphans and unaccompanied children; 
(2)require all governments and nongovernmental organizations that receive assistance under this section to agree to international standards on the treatment of orphans and children; and 
(3)coordinate with other departments and agencies of the United States Government that have responsibilities related to child trafficking, child labor, and other issues related to orphans and unaccompanied children. 
(d)Terms and conditionsAssistance under this section may be provided on such other terms and conditions as the President may determine. 
104.Voluntary contribution to Interpol for disaster victim identification effortsOf the amounts authorized to be appropriated to the Department of State for Voluntary Contributions to International Organizations for fiscal years 2005 and 2006, $500,000 for each such fiscal year is authorized to be appropriated for a United States contribution to Interpol for its disaster victim identification efforts relating to the Indian Ocean tsunami. 
105.Activities of the Overseas Private Investment CorporationIt is the sense of Congress that the Overseas Private Investment Corporation should, in accordance with its development mandate and its commitment to fostering private investment and enhancing the ability of private enterprise to make its full contribution to the development process, exercise its authorities under title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2191 et seq.) to further increase efforts to promote and support United States-sponsored private investment in countries affected by the Indian Ocean tsunami, including— 
(1)issuing loans, guaranties, and insurance, to support infrastructure reconstruction, housing, small- and medium-sized enterprises, fishing and tourism, and other projects, as appropriate; and 
(2)undertaking a special initiative that includes— 
(A)carrying out an outreach program to involve United States businesses in the recovery process and exploring potential new public-private partnerships, supported by the Corporation, which will assist those affected countries; and 
(B)consulting and coordinating with host country governments and international financial institutions to promote private investment in priority sectors. 
106.Assistance for effective public warning systems in foreign countries 
(a)AuthorizationThe President is authorized to provide assistance for regional and international programs, including providing such assistance through the United Nation’s International Early Warning Program to develop and establish effective public warning systems in foreign countries in order to respond to all-hazard events. 
(b)Activities supportedAssistance provided under subsection (a) shall, to the maximum extent practicable, be used to— 
(1)develop monitoring technologies and systems; 
(2)establish communications infrastructure necessary to provide effective public warnings; 
(3)provide technical expertise and training to foreign countries about risk assessment procedures and the design and deployment of effective public warning systems; 
(4)establish public education campaigns that inform local populations about the proper ways to react to effective public warnings concerning all-hazard events so as to minimize the loss of life and property. 
107.Replenishment of funds expended for assistance in the immediate aftermath of the Indian Ocean tsunami 
(a)ReplenishmentFrom amounts available to carry out this Act, there is authorized to be appropriated to the President such sums as may be necessary to replenish funds expended under the provisions of law described in subsection (b) for assistance provided in the immediate aftermath of the Indian Ocean tsunami. 
(b)Provisions of lawThe provisions of law referred to in subsection (a) are the following: 
(1)Chapter 9 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2292 et seq.; relating to international disaster assistance). 
(2)Section 506 of the Foreign Assistance Act of 1961 (22 U.S.C. 2318; relating to emergency drawdown authority). 
(3)Title II of the Agricultural Trade Development and Assistance Act of 1954 (7 U.S.C. 1721 et seq.; relating to emergency food assistance). 
(4)Section 2(c)(1) of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601(c)(1); relating to the United States Emergency Refugee and Migration Assistance Fund). 
(5)Section 404 of title 10, United States Code. 
(6)Other authorities exercised by the Department of Defense for emergency relief response activities. 
IIGeneral provisions 
201.Coordination of assistance 
(a)CoordinationThe President, acting through the Secretary of State, shall consult and coordinate with the United Nations, international financial institutions, and governments of countries affected by the Indian Ocean tsunami in the implementation and delivery of assistance under title I of this Act to ensure that the priority needs identified by the governments of such countries are met. 
(b)Designation of senior government officialIn order to ensure that assistance under title I of this Act is implemented in a transparent, efficient, and effective manner and targets those people and communities that are most in need, the President shall designate a senior official of the United States Government who shall be responsible for— 
(1)designing an overall strategy to define and advance the objectives of assistance under title I of this Act; 
(2)ensuring program and policy coordination among departments and agencies of the United States Government in carrying out the policies set forth in this Act; 
(3)coordinating with other countries and international organizations with respect to assistance authorized by this Act; 
(4)ensuring proper management, implementation, and oversight by departments and agencies of the United States Government that are responsible for assistance programs authorized by this Act; and 
(5)resolving policy and program disputes among departments and agencies of the United States Government with respect to assistance authorized by this Act. 
202.Implementation of assistance  The Administrator of the United States Agency for International Development shall have primary responsibility for providing assistance under title I of this Act, under the overall foreign policy guidance of the Secretary of State.  
203.Monitoring of assistance 
(a)General authorities 
(1)Comptroller GeneralThe Comptroller General of the United States shall monitor the provision of assistance under this Act. 
(2)Inspector General of usaidThe Inspector General of the United States Agency for International Development shall conduct audits, inspections, and other activities, as appropriate, associated with the expenditure of funds by the Agency— 
(A)before the date of the enactment of this Act for assistance for the relief and recovery of victims of the Indian Ocean tsunami and for the reconstruction of tsunami-affected countries; and  
(B)to carry out title I of this Act. 
(3)Inspector General of department of defenseThe Inspector General of the Department of Defense shall conduct audits, inspections, and other activities, as appropriate, associated with the expenditure of funds by the Department of Defense before the date of the enactment of this Act for the relief and recovery of victims of the Indian Ocean tsunami. 
(b)Transparency and monitoring mechanism 
(1)In generalIn order to ensure that assistance provided under title I of this Act is implemented in a transparent, efficient, and effective manner, and targets those people and communities who are most in need, the Secretary of State is authorized to establish a transparency and monitoring mechanism that meets the requirements of paragraph (2). 
(2)RequirementsThe requirements referred to in subsection (a) are the following: 
(A)The mechanism shall monitor the coordination and integration of United States assistance with assistance from the international donor community.  
(B)The mechanism shall assess the implementation of assistance by the United Nations and international financial institutions. 
(C)The mechanism shall assess the efforts of the governments of tsunami-affected countries to ensure assistance adequately reaches affected communities.   
204.Relationship to other authoritiesThe President is authorized to use authorities contained in other provisions of law to carry out the purposes of this Act, including chapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), title II of the Agricultural Trade Development and Assistance Act of 1954 (7 U.S.C. 1721 et seq.), the Food for Progress Act of 1985 (7 U.S.C. 1736o), and, with respect to United States military assistance, sections 402 and 404 of title 10, United States Code. 
205.Report 
(a)ReportNot later than 45 days after the date of enactment of this Act, and every 6 months thereafter until all amounts available to carry out this Act are obligated and expended, the President shall transmit to the Committee on International Relations of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the implementation of this Act. 
(b)ContentsThe report shall include the following: 
(1)A description of the distribution of duties and responsibilities regarding activities authorized by this Act among departments and agencies of the United States Government, including the Department of State, the United States Agency for International Development, and the Department of Defense. 
(2)A detailed plan that describes the roles and responsibilities of foreign governments and international organizations, including the United Nations, in carrying out activities related to the relief and recovery of victims of the Indian Ocean tsunami and for the reconstruction of tsunami-affected countries. 
(3)A strategy for the coordination of activities described in paragraphs (1) and (2) among the United States Government, foreign governments, and international organizations, including the United Nations. 
(4)An initial and revised estimates of the costs expected to be associated with such activities. 
(5)A strategy for the distribution of the responsibility for paying costs associated with such activities among the United States Government, foreign governments, and international organizations, including the United Nations. 
206.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to the President to carry out this Act $950,000,000 for fiscal year 2006. 
(b)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under subsection (a) are authorized to remain available until expended. 
 
